Citation Nr: 1703068	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-03 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was previously remanded by the Board in December 2014 and June 2016.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in September 2014.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran testified in her September 2014 hearing that she had been denied disability benefits from the Social Security Administration (SSA), a July 2009 examination report indicates that the Veteran reported that she in receipt of disability benefits from the SSA for her knees and back.  SSA records have not been associated with the claims file.  In Murincsak v. Derwinski, 2 Vet. App. 363, 370  (1992), the U.S. Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records that may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  

In this case, the Board recognizes that the Veteran is not service-connected for disabilities of her knees or back.  However, the record reflects that there is some dispute regarding how much of the Veteran's inability to keep up with the pace desired by her previous employers was due to her service-connected psychiatric disability and related difficulty concentrating, and how much was due to her physical disabilities, including knee pain.  Therefore, the findings of the SSA on the effects of her physical disabilities on her employability, specifically her ability to maintain an appropriate pace, are relevant to the Veteran's claim.  Additionally, as the Veteran's contradictory statements regarding whether she has been awarded SSA disability benefits indicate some confusion regarding this matter on the part of the Veteran, the Board finds that it would not be appropriate to consider the absent SSA records as irrelevant based solely on the Veteran's statements.  Upon remand, request any records related to the Veteran's SSA claim.

The claims folder should also be updated to include VA treatment records compiled since June 14, 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Central Texas Veterans Health Care System, including the Olin E. Teague Veterans' Medical Center, and all associated outpatient clinics dated from June 14, 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Contact the Social Security Administration and request the Veteran's Social Security disability benefits records, including all medical documents and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e).  

3.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

